Title: From John Quincy Adams to George Washington Adams, 4 October 1823
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear Son.
					Boston 4. October 1823.
				
				I leave with you one thousand Dollars to be deposited in the Bank, and applied to the payment of a subscription which I have promised, for the Establishment of a Professorship of Astronomy, and the erection of an observatory at Cambridge—I authorize you to make the subscription in my name as my Agent, and to pay the money for me in such manner as may be directed by the subscribers.You will converse with judge Davis upon this subject, to whom I have communicated my views relating to it—And you will with the consent of the subscribers attend their Meetings, and inform me from time to time of the progress of the business.Your affectionate father
				
					John Quincy Adams.
				
				
			